Title: From Benjamin Franklin to the Regents of the University of the State of New York, 9 August 1784
From: Franklin, Benjamin
To: Regents of the University of the State of New York



Gentlemen,
Passy Augt. 9th. 1784

I received the Letter you did me the honour of writing to me by Lieut. Col. Clarkson, respecting the Purpose of his Mission, viz Soliciting Donations in Europe for the University of the State of New York. Yours is the fourth American Seminary

that since the Peace has sent Persons hither, or empower’d Persons here to make such Solicitations, all of which I have declined being concern’d in; tho’ I should certainly be exceedingly glad if I could by any proper Means be serviceable to the Interests of Learning in our Country. The Letter I wrote to Dr. Witherspoon on the Subject, (of which I enclose a Copy) will show the Reasons I then had for not encouraging his Application here for Benefactions to the College of New Jersey. The Necessity we still are under for Credit in Europe where we have Loans opened, the Success of which may be hurt by Declarations of Poverty, (the only excuse for Mendicity) make this Mode of procuring Money at this Time exceedingly improper: as do also the Orders just received by your Ministers to offer Treaties to twenty different European Powers, with whom it is fit we should stand in as respectable a Light as possible, and not appear a Nation that is either unable or unwilling to support among ourselves the common Expence of Education. I am making a large Collection of such French Books as I think may be serviceable in America, where I hope that Language, which contains abundance of useful Learning, will be more and more cultivated. I intend a Part of these Books as a Present to your University, and shall be glad of any Opportunity of promoting its Interests & Prosperity: but in the Mode proposed I hope you will excuse my not acting with Mr. Clarkson, to whom the only Advice I can give is, not to attempt here any such Solicitation.

With great Respect, I have the honour to be, Gentlemen, Your most obedient & most humble Servant

B. Franklin
To The Regents of the University of New York.

 
Endorsed: 9 Augt. 1784. Benjn. Franklin
